                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


BRETT M.,1                                             CIV. 18-5042-JLV

                  Plaintiff,
                                                            ORDER
     vs.

ANDREW M. SAUL, Commissioner,
Social Security Administration,2

                  Defendant.


                                  INTRODUCTION

      Plaintiff Brett M. brought this action to challenge the decision of the

Commissioner of the Social Security Administration denying him Title II

disability insurance benefits.    See 42 U.S.C. § 401 et seq.   Mr. M. moves to

reverse the Commissioner’s decision and asks the court to grant him benefits.

(Docket 15). The Commissioner opposes the motion. (Docket 16). The

parties filed a joint statement of material facts and the administrative record of



      1The   Administrative Office of the Judiciary suggested the court be more
mindful of protecting from public access the private information in Social
Security opinions and orders. For that reason, the Western Division of the
District of South Dakota will use the first name and last initial of every
non-governmental person mentioned in the opinion. This includes the names of
non-governmental parties appearing in case captions.
      2Andrew   Saul became the Commissioner of the Social Security
Administration on June 17, 2019. Commissioner, Social Security
Administration, available at https://www.ssa.gov/agency/commissioner.html
(last accessed Oct. 15, 2019). He is automatically substituted as the defendant
in this action. Fed. R. Civ. P. 25(d).
this case. (Dockets 12 & 20).    The court finds a number of legal errors in the

administrative proceeding requires reversal and remand for rehearing.

I.    Facts

      A.      September 2008 hospitalization

      In September of 2008, Mr. M. experienced acute panic attacks. He

presented at the Rapid City Regional Hospital in Rapid City, South Dakota, with

a panic attack on September 13.     (Docket 12 at ¶ 4). He was treated and

discharged. Id.     On September 15, he presented at a local medical clinic with

“[a]cute confusion,” “blank stares” and “possibly psychosis.”   (AR at p. 725).3

Mr. M.’s mother told the treating physician that Mr. M. was not eating, was

having “staring episodes” and had to be told to use the restroom and take a

shower. Id.    The physician sent Mr. M. to the emergency room at Rapid City

Regional. Id.; Docket 12 at ¶ 6.

      Psychiatrist Dr. Mark G. evaluated Mr. M. at Rapid City Regional.    Mr. M.

presented as paranoid and generally unintelligible. Docket 12 at ¶ 10; see also

AR at pp. 356-57.    Dr. G. found Mr. M. had a Global Assessment of Functioning

(“GAF”) score of 20, indicating he had a gross impairment to communication.4

(Docket 12 at ¶ 10).   Dr. G. diagnosed Mr. M. with anxiety and psychotic


      3The court cites to the administrative record in this case as “AR.” The
complete record is filed at docket entry 20.
      4“The  GAF is a numeric scale ranging from zero to one hundred used to
rate social, occupational and psychological functioning on a hypothetical
continuum of mental health-illness.” Halvorsen v. Astrue, 600 F.3d 922, 925
n.4 (8th Cir. 2012) (internal quotation omitted).

                                        2
disorders, not otherwise specified, and admitted him to the psychiatric ward.

Id.

      Mr. M. was hospitalized in the psychiatric ward from September 15 until

September 23. (Docket 12 at ¶ 11; see also AR at pp. 354-81).          On September

17, Dr. Kari S. performed a psychological evaluation on Mr. M.         (Docket 12 at

¶ 11; AR at pp. 368-73). During the evaluation, Mr. M. exhibited significant

paranoia, illogical thought processes, obsessive thinking, and tremendous

anxiety. (Docket 12 at ¶¶ 11-13). He also had difficulty communicating with

Dr. S., causing her to struggle to complete the assessment.        (AR at pp. 370-71).

Dr. S. diagnosed Mr. M. with psychotic disorder, not otherwise specified, and

obsessive-compulsive disorder. (Docket 12 at ¶ 13). She found a GAF score of

24. Id.   She opined Mr. M. should be institutionalized if his ability to care for

himself and communicate did not improve.           Id. at ¶ 14.

      Dr. G. evaluated Mr. M. again on September 22.          (Docket 12 at ¶ 15). Mr.

M. displayed “a very distressed affect,” “thought blocking” and “little

vocalizations.” Id. at ¶ 16. Dr. G. agreed with Dr. S. that Mr. M. may have

been suffering from “a very severe form of obsessive compulsive disorder” with

“some manifestations of psychosis[.]”       Id.   He continued Mr. M.’s involuntary

hospitalization and opined he may need to be transferred to a long-term

psychiatric care facility.   Id. at ¶ 18.

      Dr. G. increased Mr. M’s dosage of Lexapro, an antidepressant, and his

mental condition rapidly improved, to the point he displayed an “almost


                                            3
complete recovery[.]”   Id. at ¶¶ 19-20; AR at p. 377.     The mental health hold on

Mr. M. was dropped on September 23. (Docket 12 at ¶ 21). He chose not to

remain in the hospital as a voluntary patient.      Id.

      B.    Mental health between 2008 & 2015

      Mr. M. did not seek any medical treatment for mental health issues

between September 23, 2008 and July 8, 2015.          (Docket 15 at p. 3).    The record

evidence concerning Mr. M.’s mental health during this timeframe comes from

lay witnesses. Mr. M.’s sister-in-law, Rebecca M., testified at his August 12,

2017, administrative hearing before Administrative Law Judge (“ALJ”) Richard

Opp. (Docket 12 at ¶ 49; see also AR at pp. 41-49).         She testified she spoke to

Mr. M. over the phone about once a month prior to September 30, 2014.

(Docket 12 at ¶ 49). She further testified that Mr. M. was “very anxious” and

“not going out” of his house.   (AR at p. 43). He would buy groceries at night to

minimize his time away from his mother.        Id. at p. 44.   Mr. M. worried that

someone would take his mother away from him.           Id. at p. 43. Ms. M. believed

“it was like he was terrified to leave” the home.     Id. at p. 44.

      Ms. M. also testified she visited Mr. M. in person around the time of his

mother’s death in 2015 for three weeks.       Id. at pp. 44, 48.   During the visit, she

noticed Mr. M. would “start[] at things” and “have anxiety attacks.”         Id. at p. 44.

He “would only sleep in the chair in the living room” and would easily waken at

“any little noise[.]” Id. at p. 47. His panic attacks were “almost constant.”          Id.

at p. 48. She believed he was suffering “terrible anxiety” and displaying “almost


                                          4
paranoia” and “obsessive compulsive behavior[.]”      Id. at p. 45. Ms. M. also

testified that Mr. M. would speak to neighbors occasionally and that they knew

“he had had a hard time[.]”   Id. at p. 49.

      In “[o]bservation notes” dated August 13, 2015, while Ms. M. was staying

with Mr. M., she memorialized some of her experiences with Mr. M.       (Docket 12

at ¶¶ 60-64; AR at pp. 268-69). She noted he was confused, easily startled, and

unable to focus on stimuli.   Id.    She described him repetitively completing

minor tasks (“picking up any tiny speck” of dirt off a rug and “fiddling with

cables” behind a television, for example) and expressing anxiety and fear over

appointments and paperwork.         Id.

      Debie P., a friend of Mr. M.’s since childhood, submitted an affidavit on his

behalf. (Docket 12 at ¶¶ 56-59; AR at pp. 270-71).      She had contact with Mr.

M. approximately once a month.        (AR at p. 270). She characterized him as

“essentially a hermit who lived in his Mother’s basement and did not have any

contact with other people.”   Id.    She also stated Mr. M. did his shopping at

night “so that he would not see other people at the store.” Id. at p. 271. Ms. P.

believed “[h]e was unable to handle being around anyone other than his Mom

and close family members or close friends due to extreme anxiety” and was

“basically house-bound due to his anxiety for several years prior to September

30, 2014.” Id.




                                          5
      C.    July 2015 hospitalization & post-hospitalization treatment

      Mr. M. was hospitalized on July 8, 2015, after police officers responded to

a 911 call he placed and found him in a “semi-catatonic state.” (Docket 12 at

¶ 30). Dr. Stephen M. and Amy N., a certified nurse practitioner, examined Mr.

M.   (AR at pp. 272-75). Ms. N. noted Mr. M. had difficulty communicating and

“seem[ed] to be responding to internal stimuli.”   Id. at p. 273. He reported

auditory hallucinations but would not elaborate.    Id. They concluded Mr. M.

was catatonic and treated him with Ativan, an anxiety medication. Id. at p. 274.

By July 15, Mr. M.’s catatonia resolved. (Docket 12 at ¶ 31). He was

discharged from the hospital on that date. Id. At the time of discharge, Mr. M.

appeared “isolative, depressed and highly anxious” as well as “[t]hought

disordered[.]” (AR at p. 277).

      After this hospitalization, Mr. M. received more regular mental health

treatment. (Docket 12 at ¶¶ 32-36). During his initial outpatient

psychotherapy appointments, providers noted Mr. M. appeared to be responding

to internal stimuli, although he denied hallucinations. (AR at pp. 417 & 420).

His GAF at his first two appointments was 30, which corresponds to an inability

to function or a serious impairment in communication or judgment. Id. Mr. M.

regularly received psychotherapy care between July 29, 2015 and February 12,

2017. (Docket 12 at ¶ 34; AR at p. 412). The highest GAF score reported by his

care providers was 50, indicating serious mental symptoms or serious

impairment in functioning. (Docket 12 at ¶ 35).


                                        6
      One of Mr. M.’s care providers during this time was psychiatrist Dr. Terry

H. Id. at ¶ 34. On August 29, 2017, Dr. H. completed a “Medical Source

Statement” form created by the Social Security Administration describing his

view of Mr. M.’s ability to “do work-related activities on a sustained basis.”

(Docket 12 at ¶ 36; AR at pp. 805-08). Dr. H. opined Mr. M.’s mental

impairment created “extreme” restriction in his ability to carry out complex

instructions or make complex work-related decisions, interact appropriately with

the public, and respond appropriately to usual work situations and to changes in

a routine work setting. (AR at pp. 806-07). He stated Mr. M.’s “lack of

communication skills + anxiety make it nearly impossible to be in public[,] let

alone take, remember + follow through with instruction. His lack of affect is

very unsettling to people in general.” Id. at p. 807. Dr. H. noted Mr. M.’s

limitations first presented in September 2008, and cited his hospitalization as

evidence. Id.

      D.    Administrative hearing & procedural history

      Mr. M. applied for Title II disability insurance benefits on April 21, 2015.

(Docket 12 at ¶ 1). In his initial application, he alleged he was disabled due to

gout and back pain and did not mention his anxiety disorder. (AR at

p. 53). He alleged his disability began on March 1, 2011. (Docket 12 at ¶ 1).

His claim was denied on June 16, 2015, and denied again upon reconsideration

on October 6, 2015. (AR at p. 11). He then requested an administrative

hearing. Id. Prior to the hearing, Mr. M.’s counsel filed a short brief asserting


                                         7
the record “support[s] a finding of disability due to severe anxiety.” Id. at p. 247.

The hearing took place on August 14, 2017 before ALJ Opp. (Docket 12 at ¶ 2).

      Mr. M. testified at the hearing. (Docket 12 at ¶¶ 42-44; AR at pp. 32-35).

He stated he does not leave the home unless he has appointments or “absolutely

ha[s] to go” places. (AR at p. 33). He stated he “just do[es not] feel comfortable”

going outside and does not have any friends. Id. at p. 34. He stopped going to

church because he felt uncomfortable. Id. He was unable to sleep consistently

without feeling compelled to move around. Id. at p. 32.

      Kristy H., Mr. M.’s case manager at his psychotherapy provider, also

testified at the hearing. (Docket 12 at ¶¶ 45-48; AR at pp. 35-40). She testified

she began working with Mr. M. in September or October of 2015. (AR at p. 36).

She stated Mr. M. typically presented as distracted, jumpy and slow to process

conversation. Id. at pp. 36, 38. She also noted his difficulty in leaving his

home and stated he would refuse to leave home if there was any snow on the

ground. Id. at p. 37.

      As described above, Ms. M. testified at the hearing. (AR at pp. 40-50).

Finally, William T., a vocational expert, briefly testified. (Docket 12 at ¶ 55; AR

at pp. 50-51). Mr. T. stated Mr. M. previously worked as a jewelry engraver. Id.

Neither the ALJ nor Mr. M.’s counsel asked Mr. T. any hypothetical questions

regarding his ability to work at other jobs or the availability of other jobs in the

local or national economy suitable for a worker with Mr. M.’s limitations.




                                         8
      The ALJ denied Mr. M.’s claim on November 24, 2017. (Docket 12 at ¶ 3;

AR at pp. 8-21). He concluded Mr. M. did not have a severe impairment or

combination of impairments. (AR at p. 14). The ALJ first concluded Mr. M.’s

gout and back pain were not severe. Id. at pp. 15-17. He next found Mr. M.’s

anxiety disorder “had no more than minimal impact on [his] ability to work and is

therefore not a severe impairment.” Id. at p. 18. The ALJ discounted Dr. H.’s

medical source statement, Ms. M.’s testimony and Ms. P.’s affidavit. Id. at

pp. 18-20. He also noted much of Mr. M.’s evidence regarding his mental health

postdated September 30, 2014, his last date insured under Title II. Id. at

pp. 18-21. The ALJ held Mr. M. was not disabled between March 1, 2011 and

September 30, 2014. Id. at p. 21.

      Mr. M. appealed the ALJ’s decision to the Social Security Administration

Appeals Council on December 21, 2017. Id. at p. 140. The Appeals Council

denied the appeal on May 31, 2018, making the ALJ’s decision the final

administrative action in the case. Id. at p. 1. Mr. M. filed his complaint in this

court on June 27, 2018. (Docket 1).

II.   Legal Standard

      The Commissioner’s findings “as to any fact . . . shall be conclusive” if they

are “supported by substantial evidence.” 42 U.S.C. § 405(g).      The court also

reviews the Commissioner’s decision for errors of law.    Nash v. Comm’r, Soc.

Sec. Admin., 907 F.3d 1086, 1089 (8th Cir. 2018).     “Substantial evidence is less

than a preponderance, but enough that a reasonable mind would find it


                                         9
adequate to support the Commissioner’s conclusions.”       Twyford v. Comm’r, Soc.

Sec. Admin., 929 F.3d 512, 516 (8th Cir. 2019) (internal quotation omitted).

The court not only examines “the record for the existence of substantial evidence

in support of the Commissioner’s decision,” it also “take[s] into account whatever

in the record fairly detracts from that decision.” Gann v. Berryhill, 864 F.3d

947, 950 (8th Cir. 2017) (internal quotation omitted). But if “the record

supports two inconsistent conclusions, [the court] must affirm the

Commissioner’s choice between those two conclusions.”        Twyford, 929 F.3d at

516 (citation omitted).

       Social Security Act regulations create a five-step process to determine

whether a claimant is entitled to disability benefits.   See 20 C.F.R. § 404.1520.

       The steps are: (1) Is the claimant currently performing substantial
       gainful activity (SGA)?     (2) Does the claimant have a severe
       impairment?      (3) Does the impairment meet or equal an
       impairment listed in Appendix I? (4) Does the impairment prevent
       the claimant from performing past relevant work? (5) Does the
       impairment prevent the claimant from doing any other work?

Bryant v. Colvin, 861 F.3d 779, 782 n.3 (8th Cir. 2017) (citing 20 C.F.R.

§ 404.1520(a)(4)). If the ALJ concludes a claimant is disabled or not disabled at

any step of the process, the evaluation ends. 20 C.F.R. § 404.1520(a)(4).

III.   Analysis

       The ALJ concluded Mr. M. was not performing substantial gainful activity,

satisfying step one of the five-step inquiry.   (AR at p. 13-14). However, the ALJ

found Mr. M. did not have a severe impairment and ended the inquiry at step



                                         10
two,. Id. at p. 14. Mr. M. argues the ALJ erred in making this finding.

Specifically, he asserts the ALJ erred by:

      1.     Failing to address or make a credibility finding regarding his
             testimony. (Docket 15 at pp. 8-9).

      2.     Rejecting lay witnesses Ms. M.’s and Ms. P.’s statements.   Id.
             at pp. 10-11.

      3.     Rejecting treating psychiatrist Dr. H.’s opinions.       Id. at
             pp. 12-17.

Mr. M. asks the court to grant him benefits without remand to the agency.      Id. at

p. 17. The Commissioner responds that the ALJ had substantial reasons for

rejecting the witness testimony. (Docket 16).    The court finds the ALJ erred by

failing to address Mr. M.’s credibility and by rejecting his lay witnesses and

treating psychiatrist, requiring remand for rehearing.5

      A.     Credibility of Mr. M.

      Mr. M. first challenges the ALJ’s evaluation of his testimony at the

administrative hearing. (Docket 15 at pp. 8-9). He asserts the ALJ legally

erred by failing to make an explicit credibility determination regarding his

testimony. Id. at p. 8. He further argues the ALJ erred in emphasizing his lack

of mental health treatment between 2008 and 2015.      Id. at pp. 8-9. In Mr. M.’s

view, his lack of treatment during that time period does not mean “his anxiety

condition was controlled and in remission[.]”   Id. at p. 9. The Commissioner




      5Mr. M. does not contest the ALJ’s finding that he is not disabled due to his
gout or back pain. The court only addresses whether the ALJ erred in finding
him not disabled due to his anxiety disorder.

                                        11
responds that record evidence supports the ALJ’s evaluation. (Docket 16 at

pp. 2-6).

      An ALJ must “consider the following factors when evaluating a claimant’s

credibility:

      (1) the claimant’s daily activities; (2) the duration, intensity, and
      frequency of pain; (3) the precipitating and aggravating factors;
      (4) the dosage, effectiveness, and side effects of medication; (5) any
      functional restrictions; (6) the claimant’s work history; and (7) the
      absence of objective medical evidence to support the claimant’s
      complaints.”

Buckner v. Astrue, 646 F.3d 549, 558 (8th Cir. 2011) (citing Polaski v. Heckler,

739 F.2d 1320, 1322 (8th Cir. 1984)). “An ALJ need not explicitly discuss each

Polaski factor. It is sufficient if he acknowledges and considers those factors

before discounting a claimant’s subjective complaints.”     Strongson v. Barnhart,

361 F.3d 1066, 1072 (8th Cir. 2004) (citation omitted).

      “Credibility determinations are the province of the ALJ, and as long as

good reasons and substantial evidence support the ALJ’s evaluation of

credibility, we will defer to her decision.   An ALJ may decline to credit a

claimant’s subjective complaints if the evidence as a whole is inconsistent with

the claimant’s testimony.” Julin v. Colvin, 826 F.3d 1082, 1086 (8th Cir. 2016)

(internal quotations and citations omitted). However, “an ALJ may not discount

a claimant’s allegations solely because the objective medical evidence does not

fully support them[.]”   Bernard v. Colvin, 774 F.3d 482, 488 (8th Cir. 2014)

(internal quotation and alteration omitted).



                                         12
      The ALJ found Mr. M.’s “statements concerning the intensity, persistence

and limiting effects of [his] symptoms are not entirely consistent with the medical

evidence and other evidence in the record[.]”6   (AR at p. 17). This statement is

the ALJ’s sole commentary even remotely related to Mr. M.’s credibility.7 The

ALJ never acknowledged Mr. M. testified at the administrative hearing or openly

referred to his testimony.    He never cited the Polaski factors or undertook any

analysis the court could construe as satisfying the requirements of Polaski and

its progeny. Merely finding Mr. M.’s “statements”—the ALJ did not note

whether he was referring to Mr. M.’s application materials or hearing

testimony—were inconsistent with other medical evidence is insufficient for the

court to infer whether the ALJ found Mr. M. credible. The court concludes the

ALJ never “explicitly” credited or discredited Mr. M.’s subjective complaints.

Buckner, 646 F.3d at 558 (internal quotation omitted).

      This was legal error.    Mr. M.’s testimony supported his claim of disabling

mental illness during the insured period. He testified about inability to sleep,

discomfort with leaving the house, night wanderings and lack of social contact.


      6The court is unsure whether the ALJ intended this statement to refer to
Mr. M.’s anxiety as well as his gout and back pain. The statement is made after
a discussion of his gout and back pain and precedes the first mention of his
anxiety disorder. However, the ALJ’s discussion of Mr. M.’s anxiety disorder
makes clear he considered Mr. M.’s lack of mental health treatment between
2008 and 2015 relevant. (AR at p. 18). The court will assume the ALJ intended
his statement to apply to Mr. M.’s anxiety disorder.
      7The  ALJ’s failure to explicitly make a credibility determination regarding
Mr. M. is striking in contrast to his credibility determinations regarding his
treating psychiatrist and lay witnesses. (AR at pp. 18-20).

                                         13
(AR at pp. 32-35). Crucially, he also testified these symptoms were present

before his mother died in 2015, which supports the claim his anxiety disorder

was active during his insured period.     Id. at pp. 33-34.   Had the ALJ explicitly

discredited Mr. M.’s testimony after conducting a Polaski analysis, the court

would owe that finding considerable deference. Here, the ALJ made no explicit

credibility findings to which the court can defer.   A remand is appropriate to

allow the ALJ to consider Mr. M.’s credibility in the first instance.   Julin, 826

F.3d at 1086 (“Credibility determinations are the province of the ALJ . . . .”).   On

remand, the ALJ should evaluate Mr. M.’s credibility under Polaski and make an

explicit credibility finding.

      B.     Lay witness testimony

      Mr. M. next challenges the ALJ’s rejection of testimony by his lay witnesses

Rebecca M. and Debie P. (Docket 15 at pp. 10-11).        He argues the ALJ’s

rejection is based on factual inaccuracies.    Id. In particular, he asserts both

witnesses testified to Mr. M.’s condition during the insured period, contrary to

the ALJ’s findings. Id.     He also contests the ALJ’s finding that Ms. P.’s written

testimony was too general to be useful.     Id. at p. 11. The Commissioner

responds that the ALJ properly rejected the lay witness testimony. (Docket 16

at pp. 6-10).

      “Once the diagnosis is established, but the severity of the degenerative

condition during the relevant period is unanswered, the claimant may fill the

evidentiary gap with lay testimony.”    Grebenick v. Chater, 121 F.3d 1193, 1199


                                         14
(8th Cir. 1997) (citing Basinger v. Heckler, 725 F.2d 1166, 1169 (8th Cir.

1984)). “The ALJ must consider this evidence, even if it is uncorroborated by

objective medical evidence.   Under this standard, the ALJ's credibility

determination of the lay witnesses becomes critical, because the ALJ is, of

course, free to believe or disbelieve any or all of the lay witnesses.”    Id.

      The ALJ gave Ms. M.’s and Ms. P.’s testimony little weight.         (AR at

pp. 19-20). As for Ms. M., the ALJ relied on her lack of medical training, the fact

that her notes regarding her 2015 stay with Mr. M. postdated his last insured

date, and his own conclusion that Ms. M.’s testimony “was not consistent with

the claimant’s lack of complaint concerning mental impairments during the

relevant period.” (AR at p. 19).

      These factors were legitimate bases for the ALJ’s decision to give little

weigh to Ms. M.’s testimony. However, as Mr. M. points out, the ALJ seemingly

ignored Ms. M.’s testimony regarding her contact with Mr. M. during the insured

period. (Docket 15 at p. 10). Ms. M. testified she spoke to Mr. M.

approximately once a month during his insured period. (Docket 12 at ¶ 49).

She testified about Mr. M.’s anxiety symptoms during the insured period,

including that he was uncomfortable leaving the house and was “really stressed

out” caring for his mother.   Id. at ¶¶ 49-51.

      The court cannot discern from the ALJ’s decision whether he considered

Ms. M.’s testimony regarding Mr. M.’s condition during the insured period. This

is not a harmless omission—the ALJ wrote that his most important reason for


                                         15
discrediting Ms. M.’s testimony was because it concerned her 2015 stay with Mr.

M.   (AR at p. 19). But Ms. M. did not testify only about her 2015 observations

of Mr. M.   Her insured period testimony supported Mr. M.’s claim. The ALJ

had a duty to consider the entirety of Ms. M.’s testimony in determining her

credibility. See Grebenick, 121 F.3d at 1199; Basinger, 725 F.2d at 1170.        The

court “cannot speculate whether or why [the] ALJ rejected” Ms. M.’s insured

period testimony. Jones v. Chatner, 65 F.3d 102, 104 (8th Cir. 1995).        A

remand is appropriate to allow the ALJ to consider whether Ms. M.’s testimony

concerning Mr. M.’s condition during the insured period detracts from the

reasons he stated for discrediting her testimony.    Id. (“[R]emand is necessary to

fill this void in the record.”).

       The ALJ also discredited Ms. P.’s written testimony.    (AR at p. 20). He

characterized her testimony as so “general as to give little insight into [Mr. M.’s]

specific behavior and symptoms.”     Id. He also found significant that Ms. P. did

not state whether her belief was “based on hearsay, inference or first-hand

knowledge.” Id.      Finally, he noted Ms. P. had contact with Mr. M. during 2015,

after the insured period.     Id.

       As with Ms. M.’s testimony, the ALJ’s findings regarding Ms. P.’s affidavit

ignore her statements regarding Mr. M.’s symptoms during the insured period.

Ms. P. stated she had contact with Mr. M. approximately once a month before

July of 2015. (AR at p. 270). She made this statement almost immediately

after a sentence noting she was “asked to describe [her] observations of [Mr. M.]


                                        16
during the time period immediately prior to September 30, 2014” (the expiration

of the insured period).   Id.   Contrary to the ALJ’s findings, it is clear Ms. P.

intended her description of Mr. M.’s condition to cover his insured period.

      Unlike with Ms. M.’s testimony, the ALJ did not emphasize the timeliness

of Ms. P.’s observations as the key reason for rejecting them.     Nevertheless, the

court is not free to infer the ALJ considered Ms. P.’s insured period testimony

before rejecting her testimony.    Jones, 65 F.3d at 104. On remand, the ALJ

must consider Ms. P.’s insured period testimony in evaluating her credibility and

determining the weight to be assigned to her testimony.

      C.     Dr. H.’s testimony

      Mr. M.’s last challenge concerns the rejection of treating psychiatrist Dr.

Terry H.’s retrospective opinion that his anxiety was present during the insured

period. (Docket 15 at pp. 12-17). He argues the ALJ erred in discounting the

retrospective opinion because he did not seek mental health treatment between

2008 and 2015. Id. at pp. 12-13. He asserts the ALJ’s reasoning that his

“failure to seek out mental health treatment means he wasn’t mentally ill” is

“erroneous.”8   Id. at p. 17. The Commissioner argues substantial evidence



      8Mr.  M. does not challenge the ALJ’s failure to evaluate Dr. H.’s opinions as
those of a treating psychiatrist. See 20 C.F.R. § 404.1527(c) (requiring ALJs to
evaluate weight of treating medical sources using enumerated factors); House v.
Astrue, 500 F.3d 741, 744 (8th Cir. 2007) (noting a treating source’s opinion may
be entitled to special weight). The court is troubled by the short shrift the ALJ
gave to Dr. H.’s opinions, which is inconsistent with the weight treating sources
generally receive. On remand, the ALJ should carefully evaluate Dr. H.’s
opinion under the standards applicable to treating sources.

                                          17
supported the ALJ’s decision to discredit Dr. H.’s retrospective opinion. (Docket

16 at pp. 11-12).

      In a preprinted Social Security Administration form, Dr. H. opined Mr. M.’s

anxiety disorder first presented during his 2008 hospitalization.   (AR at p. 807).

He supported the opinion with reference to the hospitalization records

“document[ing] severe emotional dysfunction requiring intensive inpatient

treatment.” Id.     The ALJ discounted Dr. H.’s retrospective opinion because:

(1) the 2008 hospitalization was nine years before he filled out the form stating

his opinion; (2) Mr. M. “show[ed] much improvement upon his hospital release”;

(3) Mr. M. did not seek mental health treatment “for several years”; and (4) Dr. H.

did not treat Mr. M. during the insured period.   (AR at pp. 18-19).   The ALJ

appeared to most heavily emphasize Mr. M.’s lack of mental health treatment

between 2008 and 2015.      Id.

      “Retrospective medical diagnoses constitute relevant evidence of

pre-expiration disability. Where the impairment onset date is critical, however,

retrospective medical opinions alone will usually not suffice unless the claimed

disability date is corroborated, as by subjective evidence from lay observers like

family members.” Jones, 65 F.3d at 104.

      In discrediting Dr. H.’s retrospective opinion, the ALJ erroneously

discounted evidence of Mr. M.’s 2008 hospitalization. The ALJ noted Mr. M.

alleged a disability onset date of March 2011 and evidently refused to consider

that the onset date could have preceded Mr. M.’s estimate. (AR at p. 18).


                                        18
However, binding Social Security policy in place during this case’s pendency

required the ALJ to “establish the onset date of disability.”9 Social Security

Ruling 83-20, 1983 WL 31249 at *1; see also Grebenick, 121 F.3d at 1200 (Social

Security Rulings are binding on ALJs). The “starting point” of this inquiry is the

claimant’s onset allegation. 1983 WL 31249 at *2. But the ALJ must also

consider the claimant’s work history “and the medical and other evidence

concerning impairment severity.” Id. “Medical reports containing descriptions

of examinations or treatment of the individual are basic to the determination of

the onset of disability.” Id.

      SSR 83-20 includes specific factors an ALJ should consider when

determining the onset of a disability “[i]n cases of . . . previously hospitalized

claimants alleging disability on the basis of a psychiatric impairment.” Id. at *4.

These factors include medical history, notes from hospital medical staff and lay

evidence. Id. at *4-5. The Ruling notes that “mentally ill persons may not be

capable of protecting themselves from possible loss of benefits by furnishing

necessary evidence concerning onset” and that “development [of the record]

should be undertaken in such cases to ascertain the onset date of the

incapacitating impairment.” Id. at *5.




      9The  Social Security Administration replaced SSR 83-20 on October 2,
2018. Social Security Ruling 18-01p, 83 Fed. Reg. 49,613 (Oct. 2, 2018). SSR
18-01p states it will apply “in appropriate cases” following the remand of a case
initiated under SSR 83-20. Id. at 49,616. The court leaves the question of
whether to apply SSR 83-20 or 18-01p on remand to the ALJ in the first instance.

                                         19
      The ALJ used the period from March 2011 to September 30, 2014, as the

time frame in which Mr. M. had to show his anxiety condition was disabling.

The evidence of Mr. M.’s 2008 hospitalization, however, is highly probative of the

potentially disabling nature of his anxiety condition and the timing of the

condition’s onset. Under SSR 83-20, the ALJ should have taken that

hospitalization into account when determining the onset date. Taking Mr. M.’s

estimate as conclusive evidence of the onset date precluded the possibility that

he may have become disabled as a result of the 2008 psychotic episode. This

was error. On remand, the ALJ should independently determine the onset of

Mr. M.’s anxiety disorder without relying exclusively on his alleged onset date.

      The ALJ also improperly rejected Dr. H.’s retrospective opinion by using

Mr. M.’s lack of mental health treatment between 2008 and 2015. Social

Security Ruling 16-3p requires ALJs not to “find an individual’s symptoms

inconsistent with the evidence in the record” simply because the claimant failed

to seek treatment “without considering possible reasons he or she may not . . .

seek treatment consistent with the degree of his or her complaints.” Social

Security Ruling 16-3p, 2016 WL 1119029 at *8 (Mar. 16, 2016). The Ruling

lists a number of factors ALJs should consider when evaluating the impact of a

lack of treatment on a claimant’s or witness’ credibility, including lack of ability

to pay for treatment and the possibility mental illness may impede seeking

treatment. Id. at *9. An ALJ must “consider and address reasons for not

pursuing treatment that are pertinent to an individual’s case” and must “explain


                                        20
how [he] considered the individual’s reason in [his] evaluation of the individual’s

symptoms.” Id.

      Here, the ALJ simply contrasted Mr. M. seeking medical treatment for his

joint problems with his lack of treatment for his anxiety condition. (AR at

pp. 18-19). He did not ask Mr. M. or any other witness why he did not seek

mental health treatment, nor does the record explain why. Using Mr. M.’s lack

of mental health treatment to discredit Dr. H.’s retrospective opinion without

attempting to ascertain why Mr. M. did not seek treatment was error. SSR

16-3p requires a more thorough evaluation.

      In his briefing before this court, Mr. M. states he did not seek mental

health treatment because he had “secluded himself into a highly structured

environment” caring for his mother and did not feel comfortable leaving the

house. (Docket 18 at p. 10). It is for the ALJ in the first instance to ascertain

whether Mr. M. did not seek mental health treatment for this reason or another

and determine whether his reasons for not seeking treatment bear on his

credibility or the credibility of Dr. H.’s retrospective opinion. Remand is

appropriate on this issue.

      D.    Remand

      As described above, the court finds the ALJ’s decision was marred by

multiple instances of legal error. Reversal is required, but the court must

determine whether remand or an award of benefits is the appropriate remedy.

Mr. M. asks the court to order the Commissioner to award benefits, arguing the

record convincingly establishes disability. (Docket 15 at p. 17). The

                                        21
Commissioner, having argued the ALJ’s decision should be affirmed, does not

take a position on an appropriate post-reversal remedy.

      The court first concludes the existing record does not permit the court to

order the Commissioner to award benefits. The ALJ ended his inquiry at step

two of the five-step process in determining disability. (AR at p. 14). The ALJ

did not consider whether Mr. M.’s anxiety condition met the criteria of a listed

impairment, determine his residual functional capacity, or consider whether Mr.

M. could perform past relevant work or any other work. Bryant, 861 F.3d at 782

n.3 (citing 20 C.F.R. § 404.1520(a)(4)). The record is not sufficiently developed

to enable the court to make these findings in the first instance.   See Papesh v.

Colvin, 786 F.3d 1126, 1135 (8th Cir. 2015) (allowing courts to order payment of

benefits only where the “record overwhelmingly supports” a disability finding).

      “Section 405(g), which governs judicial review of final decisions made by

the Commissioner, authorizes only two types of remand orders: (1) those made

pursuant to sentence four, and (2) those made pursuant to sentence six.”

Buckner v. Apfel, 213 F.3d 1006, 1010 (8th Cir. 2000). “A sentence four

remand is . . . proper whenever the district court makes a substantive ruling

regarding the correctness of a decision of the Commissioner and remands the

case in accordance with such a ruling.” Id. As relevant here, “[s]entence six, in

contrast, authorizes a remand . . . where new and material evidence is adduced

that was for good cause not presented during the administrative proceedings.”

Id. “[R]emand orders that do not expressly affirm, modify, or reverse a decision

of the Commissioner but rather direct him to cure some specific defect in the


                                       22
administrative proceeding, such as the ALJ’s failure to develop the record or to

properly evaluate the evidence, are . . . sentence four remands.” Id. at 1011.

      Here, a sentence four remand is appropriate. No party brought additional

evidence to the court’s attention that was not presented to the ALJ and the court

reverses the ALJ’s decision because of legal error. The court “revers[es] the

decision of the Commissioner” and “remand[s] the cause for a rehearing” under

sentence four. 42 U.S.C. § 405(g).

      The court notes that scant evidence was available regarding some of the

crucial questions in this case. In particular, there was remarkably little factual

development regarding Mr. M.’s anxiety between 2008 and the end of the insured

period in September of 2014. Neither the ALJ nor Mr. M.’s counsel elicited

sufficient testimony from Mr. M. or his lay witnesses on that topic. The record is

also quite underdeveloped concerning Dr. H.’s retrospective opinion on the onset

of Mr. M.’s anxiety disorder. See AR at p. 807 (one handwritten sentence

attesting to Dr. H.’s retrospective opinion). The ALJ is reminded that he “bears

a responsibility to develop the record fairly and fully, independent of the

claimant’s burden to press his case.” Scott ex rel. Scott v. Astrue, 529 F.3d 818,

824 (8th Cir. 2008) (internal quotation omitted).

                                     ORDER

      For the reasons given above, it is

      ORDERED that Mr. M.’s motion to reverse the decision of the

Commissioner (Docket 15) is granted.




                                        23
      IT IS FURTHER ORDERED that, pursuant to sentence four of 42 U.S.C.

§ 405(g), this case is remanded to the Commissioner for rehearing consistent

with this opinion.

      Dated February 24, 2020.

                              BY THE COURT:

                              /s/ Jeffrey L. Viken
                              JEFFREY L. VIKEN
                              UNITED STATES DISTRICT JUDGE




                                      24
